UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6172


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LUTHER EARL SATTERFIELD,

                Defendant - Appellant.



                               No. 10-6208


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LUTHER EARL SATTERFIELD,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
District Judge. (5:04-cr-00173-D-1)


Submitted:   August 19, 2010                 Decided:   August 27, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.
Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Luther Earl Satterfield, Appellant Pro Se. George Edward Bell
Holding, United States Attorney, Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Luther Earl Satterfield seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2010) motion and motion for sentence reduction under 18

U.S.C. § 3582(c) (2006).              The portion of the order dismissing

the § 2255 motion is not appealable unless a circuit justice or

judge     issues     a    certificate      of      appealability.               28     U.S.C.

§ 2253(c)(1) (2006).           A certificate of appealability will not

issue     absent     “a    substantial       showing      of        the   denial       of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).                       When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable        jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.     Cockrell,        537    U.S.    322,      336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.           We have independently reviewed the record

and     conclude    that     Satterfield         has    not    made       the    requisite

showing.

            We     have    reviewed    the       record   regarding         Satterfield’s

§ 3582(c) motion and affirm the court’s order denying the motion

                                             3
based on the reasoning of the district court.            United States v.

Satterfield,   No.   5:04-cr-00173-D-1   (E.D.N.C.   Jan.       19,   2010).

Accordingly, we deny a certificate of appealability and dismiss

the appeal as to the § 2255 motion and affirm the remainder of

the order denying relief on the § 3582(c) motion.               We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before    the    court   and

argument would not aid the decisional process.

                                                     AFFIRMED IN PART;
                                                     DISMISSED IN PART




                                    4